Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The preliminary amendment filed 3/10/2020 has been entered.
IDS
The IDS filed 10/6/2020 has been considered.
Drawings
The drawings are acceptable for the purposes of examination.
Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires, among other things, a plurality of processors and an instruction specifying a context and execution circuitry to: when remote processor ID spoofing is enabled, accessing a processor ID spoofing data structure storing processor ID information for each of the plurality of processors and reporting processor ID information for a processor identified by the context; and when the remote processor ID spoofing is not enabled, reporting processor ID information for the first processor that comprises the execution circuitry. Aasheim (US 2012/0317568 A1) discloses a plurality of cores and determining capabilities of each core using the CPUID instruction. Bru et al (US 2013/0067482 A1) discloses a table with information of multiple cores, the information provided by a cpuid instruction. Puthiyedath et al (US 2009/0172357 A1) discloses issuing a CPUID instruction to multiple processors. Komarov (US 2019/0042650 A1) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995. The examiner can normally be reached on Mon-Fri from 8 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached at telephone number (571) 272-4169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/JYOTI MEHTA/Primary Examiner, Art Unit 2182